AP-76936
                                                                       COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
January 13, 2015                                                    Transmitted 1/12/2015 11:11:51 AM
                                                                      Accepted 1/12/2015 12:42:29 PM
                                                                                         ABEL ACOSTA
                                   APPEAL NO. 76,936                                            CLERK
                           ___________________________________


                         IN THE COURT OF CRIMINAL APPEALS

                                FOR THE STATE OF TEXAS

                           ___________________________________


                        TERENCE TRAMAINE ANDRUS, Appellant

                                             Vs.

                             THE STATE OF TEXAS, Appellee.

                           ___________________________________

                            On Appellant’s Direct Appeal from the
                   240th Judicial District Court, of Fort Bend County, Texas
                               Cause Number 09-DCR-051034.
                    The Honorable Thomas R. Culver, III, Judge Presiding
                           ___________________________________

                          APPELLANT’S FIRST AMENDED
                   NOTICE OF APPEARANCE FOR ORAL ARGUMENT
                        ___________________________________



   Cary M. Faden
   77 Sugar Creek Center Blvd., Suite 230
   Sugar Land, Texas 77478
   Telephone: (281) 491-6182
   Facsimile: (281) 491-0049
   Texas Bar No. 06768725
   E-MAIL: caryfaden@aol.com
   Attorney for Appellant
      NOW COMES APPELLANT in the above-styled matter, and pursuant to this

Court’s Order of December 22, 2014, do hereby show the Court the following:

      1.    Appellant by and through his Attorney On Direct Appeal, CARY M.

            FADEN, will appear at oral argument, set by the Court for February 5,

            2015, at the University of Texas-El Paso Campus, at 9:00 a.m.

      2.    Appellant will be arguing:

            POINT OF ERROR ONE

      THE TRIAL COURT REVERSIBLY ERRED AND ABUSED ITS
      DISCRETION IN DENYING APPELLANT’S MOTION TO
      SUPPRESS.



                                     Respectfully submitted,

                                     /s/CARY M. FADEN
                                      Cary M. Faden
                                      SBN 06768725
                                      Counsel for Appellant
                                      77 Sugar Creek Center Blvd., Suite 230
                                      Sugar Land, Texas 77478
                                      Telephone: (281) 491-6182
                                      Facsimile: (281) 491-0049
                                      E-MAIL: caryfaden@aol.com
                                     Attorney For Appellant
                         CERTIFICATE OF SERVICE

      In accordance with TEX. R. APP. P. 9.5, I Cary M. Faden, certify that a true

and correct copy of the foregoing Motion has been served, by hand delivery, and/or

by U.S. Mail, and/or by facsimile transmittal, to Terence Tramaine Andrus; to the

attorney for the State Of Texas, John F. Healey, Jr., District Attorney, Appellate

Division, 301 Jackson Street, Room 101, Richmond, Texas 77469 on this 12th day

of January, 2015.

                                     /s/ CARY M. FADEN
                                     Cary M. Faden